Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 01/08/2021 is entered. Claims 2-15, 17-34 are amended. Claims 1-34 are pending for examination. Claims 1 and 16 are independent claims. Claims 2-15 depend from claim 1 and claims 17-34 depend from claim 16.

Continuation
2.	This application, filed 01/08/2021 is a national stage entry of PCT/CN2018/098558 , International Filing Date: 08/03/2018. 

Claim Objections
3.	Claim 8 is objected to because of the following informalities:  The dependent claim 8, as drafted, depends from claim 8 which is incorrect.
	Examiner suggests to amend the claim 8 as depending from claim 7. Examiner, while considering claim 8 further on merits would interpret as claim 8 depending from claim 7.
Appropriate correction is required.

Drawings
4.	The drawings including Figures 6-16  are not of sufficient quality to permit examination, because they are not legible . Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-15 are to a process comprising a series of steps, clams 16-34 to a system /apparatus, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
1. (Original) A method of managing a supply chain between a buyer device associated with a buyer and a supplier device associated with a supplier, wherein the method is executed by a supply chain platform comprising one or more hardware components, the method comprising the steps of: 
receiving an order defining one or more order information from a buyer device, wherein the order information define one or more products and one or more quality standards, 
presenting one or more available suppliers and supplier information associated with each supplier, the supplier information including at a supplier location and quality assurance certifications associated with the supplier, 
providing the order, including the order information, to a selected supplier device, 
receiving an order confirmation from the supplier device, 
providing the order confirmation to the buyer device, 
creating and storing a transaction record within a transaction record database, following receipt of the order confirmation from the supplier device, the transaction record comprising buyer information, seller information and the order information, 
receiving shipping information from the supplier device, 
providing shipping information to the buyer device, wherein the shipping information Page 2 of 12comprises a shipping date, a shipping itinerary and shipping provider.  


Step 2A Prong 1 analysis: Claims 1-34 recite abstract idea.
The claimed invention [see the highlighted language] is a simple method allowing an intermediary allowing buyers and sellers to transact flow of goods from seller to buyer which is a commercial process. The highlighted limitations comprising the steps of receiving an order defining one or more order information from a buyer, wherein the order information define one or more products and one or more quality standards, presenting one or more available suppliers and supplier information associated with each supplier, the supplier information including at a supplier location and quality assurance certifications associated with the supplier, providing the order, including the order information, to a selected supplier, receiving an order confirmation from the supplier, providing the order confirmation to the buyer, creating and storing a transaction record within a transaction record, following receipt of the order confirmation from the supplier, the transaction record comprising buyer information, seller information and the order information, receiving shipping information from the supplier, providing shipping information to the buyer e, wherein the shipping information Page 2 of 12comprises a shipping date, a shipping itinerary and shipping provider, under their broadest reasonable interpretation, describe the simple method of conducting selling and purchasing transactions between suppliers and buyers falling under “Certain Methods of Organizing Human Activity” abstract idea as per “2019 PEG”.  That is, other than reciting “by a supply chain platform” conducting communication with a “buyer device” and “supplier device” nothing in the claim elements precludes the step from practically being performed manually to conduct buying and selling transactions between a buyer and seller.   For example, but for the “by the supply chain platform” language, the claim encompasses a person using their phones to communicate with an intermediary to conduct buying and selling steps, as drafted. The mere nominal recitation of by a supply chain platform r does not take the claim limitations out of the certain methods of organizing human activity grouping.    Thus, the claim recites an abstract idea falling within “Certain Methods of Organizing Human Activity”.  Since dependent claims 2-15 include the limitations of base claim 1, they recite the abstract idea.
Since the limitations of the other independent claim 16 are similar to the limitations of claim 1, claim 16 with its dependent claims 17-34 are analyzed based on same rationale as established for claims 1-15 as reciting an abstract idea falling within “Certain Methods of Organizing Human Activity”.
Thus claims 1-34 recite an abstract idea.
Step 2A Prong 2 analysis:
Claims 1-34: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of using generic computer components comprising a generic supply chain platform communicating with generic buyer and supplier device to implement the steps of receiving an order…,  presenting one or more available suppliers and supplier information …….., providing the order…. , receiving an order confirmation …., providing the order confirmation to the buyer device….., creating and storing a transaction record within a transaction record database, ……, receiving shipping information ……., providing shipping information to the buyer. The receiving and providing steps  are recited at a high level of generality (i.e. as a general means of obtaining data related to order from a buyer, supplier’s response to the order including his acceptance and shipping information to conduct and fulfil the transaction), and amount to mere data gathering, which is a form of insignificant extra‐solution activity.  The presenting step of supplier information is also recited at a high level of generality (i.e. as a general means of displaying the information on supplier’s product), and amounts to mere post solution displaying, which is a form of insignificant extra‐solution activity.   The creating and storing step of transaction information is also recited at a high level of generality (i.e. as a general means of storing the transaction related information for future reference), and amounts to mere post solution displaying, which is a form of insignificant extra‐solution activity.   The “supply chain platform” merely describes how to generally “apply” the otherwise manual steps in a generic or general-purpose computer related environment for conducting transactions between buyers and supplier for flow of goods.  The chain supply platform and the buyer and supplier devices are  recited at a high level of generality merely automates the steps that can be implemented manually.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    The claim 1 is directed to the abstract idea. Since the other independent claim 16 recites similar limitations as those of claim 1, it is analyzed on the basis of same rationale as established for claim 1 and is directed to an abstract idea.  Thus,  independent claims 1 and 16 are directed to an abstract idea.

Dependent claims 2-3, 17-18 recite limitations directed to non-functional descriptive data  describing buyer requirements and supplier information, claims 6-11, 15, and 21-26, 30 recite mere the extension of steps recited in independent claims 1 and 16, which all are recited at a high level of generality  and do not impose any meaningful limits on practicing the abstract idea. The dependent claims 4-5, 10, and 19-20 and 25 recite the steps of identifying, comparing, determining an degenerating information, which relate to making evaluations and judgements  which can be carried out manually as part of mental process and use of a generic computer platform is merely to automate the mental process and do not impose any meaningful limits on practicing the abstract idea.  Claims 12-14, 27-29 recite steps related to processing a request for executing testing by testers and receiving the test results, as drafted, do not involve any specific machine or software and can be carried out manually without imposing any meaningful limits on practicing the abstract idea. Dependent  claims 31-32 and 34 recite limitations related to exchanging messages that is receiving and transmitting message using wireless communication devices which, as already discussed for claim 1 relate to insignificant extra-solution activity using generic computer components. Claim 33 recites use of cloud services is a generic form which is, as drafted, does recite any specific improvement for use of well-known cloud services and as such do not impose any meaningful limits on practicing the abstract idea.
Step 2A=Yes. Claims 1-34are directed to abstract ideas.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-34 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting/providing,  and presenting/displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the receiving, acquiring, transmitting/providing, and presenting/ displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-34 do not provide an inventive concept (significantly more than the abstract idea). The claims 34 are patent ineligible.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations, “providing the order, including the order information, to a selected supplier device, receiving an order confirmation from the supplier device”. The terms, “ the supplier device” as drafted in the limitations do not relate with the “selected supplier device” and therefore renders the scope of the claim unclear and ambiguous. The terms “ the supplier device” is repeated several times later in claim 1 and its dependent claims which , as drafted, do not relate to the selected supplier device and render the scope of the claims unclear and ambiguous. The dependent claims 2-15 inherit this deficiency.
Since independent claim 16 recites similar deficiency and its dependent claims 17-34 inherit the deficiency, they are rejected for the same reasons as established for claims 1-5 above.
Examiner suggests to amend all the terms “the supplier device”  to ---the selected supplier device—to overcome this rejection. 
While examining the claims, examiner would consider “the supplier device” as the selected supplier device.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.1.	Claims 1-9, 15, 16-24, 30-33,  are rejected under 35 U.S.C. 103 as being unpatentable over Wang [CN 106447439 A; cited in the IDS filed 01/08/2021 in view of  Crittall et al. [US 9, 298, 925 B1], hereinafter Crittall, in view of Pulnikova [US20080103935 A1],  in view of King et al. [WO 03036423 A2], hereinafter King

	Regarding claim 1, Wang teaches a method of managing a supply chain between a buyer device associated with a buyer and a supplier device associated with a supplier, wherein the method is executed by a supply chain platform comprising one or more hardware components, the method comprising the steps of: receiving an order defining one or more order information from a buyer device, wherein the order information define one or more products and one or more quality standards, presenting one or more available suppliers and supplier information associated with each supplier, the supplier information including at a supplier location and quality assurance certifications associated with the supplier,The invention claims a marketing method B2B based on electronic commerce technology, the method comprises the following specific steps: step one, electronic commerce platform constructed with vendor database of vendor information and service information; step two, the buyer sending requirement to the electronic commerce platform, buyer demand comprises commodity name, commodity type, commodity usage and delivery time; step three, the electronic commerce platform obtains the buyer location information, and querying a supplier database to determine the location of the supplier, buyer desired goods, service name and the delivery time requirement, then calculating the distance between the buyer and supplier, and finds out the supplier of the buyer peripheral from the vendor data base, and sends the buyer demand periphery of buyer to supplier buyer demand, waiting the supplier offer and delivery time; step four, electronic commerce platform according to the bids of the supplier and delivery time in accordance with the buyer demand of all vendor information pushed to the buyer; step five, the buyer according to the information received, determining whether ordering, if buyer to supplier selected; if not, informing the supplier cancels the transaction through the electronic commerce platform; step six, electronic commerce platform after receiving the order, the order information is pushed to the corresponding supplier; step seven, supplier arranged according to buyer demand.”. These excerpts disclose an electronic commerce method comprising an electronic commerce platform [which corresponds to the claimed supply chain platform] recording supplier information in a database and conducting with a supplier and buyer devices  receiving order information from the buyer including product information and his requirement for delivery date which is provided to a selected supplier by the buyer and the supplier information including his location and the supplier’s information meeting the buyer’s requirements for the ordered product and the required delivery is presented to the  buyer [this reads on the limitations related to providing order information to the supplier, receiving supplier’s confirmation for the order and providing the order confirmation from the supplier to the buyer). Wang does not explicitly disclose that the communication with the buyer and supplier is through devices. Since Wang teaches that it is an electronic method using an electronic commerce platform it would be obvious to an ordinary skilled in the art that the communication with the electronic commerce platform will require buyer and supplier to use their electronic devices.
	Wang does not specifically disclose that the e-commerce platform comprises one or more hardware components. Crittall, in the same field of endeavor of supply chain systems and  methods using computer program products, teaches [See Fig.1 and col.3, line 36-col4. Line 15 [“FIG. 1 is a block diagram of supply chain cyber security auditing systems, methods and computer program products according to various embodiments herein. Referring to FIG. 1, the supply chain cyber security auditing systems, methods and computer program products 100 include a supply chain cyber security audit hub 110 that communicates with a plurality of entities 130 via a network 120. Each entity 130 may comprise a commercial or business enterprise or a government organization that includes at least one entity computer system that may be embodied in a standalone unit or may be contained as part of other computing infrastructure at the entity 130 such as a client-based server and/or cloud computing environment. The computer system for each entity 130 may be embodied as one or more enterprise, application, personal, pervasive and/or embedded computer systems at the entity 130 that are operable to receive, transmit, process and store data using any suitable combination of software, firmware and/or hardware and that may be standalone or interconnected by any conventional, public and/or private, real and/or virtual, wired and/or wireless network including all or a portion of the global communication network known as the Internet, and may include various types of tangible, non-transitory computer readable medium. “] using a client-server architecture to conduct wireless communication between a server computer and the other entities. Therefore, in view of the teachings of Crittall it would be obvious  to an ordinary skilled in the art at the time of the Applicant’s invention to have used server computers in the e-commerce platform while communicating with buyer and supplier devices and such communication could have been carried out via wireless network using cloud services.
Wang does not specifically teach that buyer’s requirement includes quality standards and the supplier’s response to include quality/assurance or certification and creating and storing a transaction record within a transaction record database, following receipt of the order confirmation from the supplier device, the transaction record comprising buyer information, seller information and the order information. Pulnikova [See paras 0100, and 0108-0115], in the same field of endeavor of conducting electronic trade/commerce between buyer and seller, teaches buyer’s requirement for quality standard and the seller providing quality certificates, see  [see para 0100, “ The buyer can select the quantity of goods or volume of services, main characteristics of goods or services, desired price, desired local or international quality standard, desired quality demands, the country of production. These data is considered main and used by the search engine of the system. Additionally, buyers can require certain special technical characteristics, ……. “ As a result of search (6.1.7) the buyer acquires a list of sellers offering this good or service, with an indication of name of seller, the country of seller, quality certificates, a quantity of offered goods, the price of goods or services and main characteristics of goods or services..”,…..[0108] As a result of search (6.1.7) the buyer acquires a list of sellers offering this good or service, with an indication of name of seller, the country of seller, quality certificates, a quantity of offered goods, the price of goods or services and main characteristics of goods or services. The buyer can make sorting of obtained list or a part of it on the basis of the following approaches: [0109] on the basis of prices (6.1.9), [0110] on the basis of quality demands (6.1.10), [0111] on the basis of main characteristics of goods or services (6.1.10), [0112] on the basis of the name of a Company or the internal registration number of an Individual seller (6.1.11), [0113] on the basis of needed quantity of goods (6.1.12), [0114] on the basis of country of seller (6.1.13). [0115] A parallel sorting will be offered where all the found items are sorted according the specified parameter. Out of this sorting a selection can be made and sorting within this selection can be conducted locally, which is referred further as an embedded sorting.], and storing a transaction record within a transaction record database, following receipt of the order confirmation from the supplier device, the transaction record comprising buyer information, seller information and the order information [see paras 0040, “ The trade partners can conclude a transaction either in the frame of the system or outside the system. If the transaction is concluded within the frame of the system a number of typical contracts are offered. The contract is stored in the database for a stipulated time””, and 0078, “ A system of global electronic trade for users including sellers and buyers (FIG. 1a) includes user computers for buyers and sellers 1 interacting via the internet 2 with a Web site or other network communication program 3a located on the host server 3; the database 3c containing offers of sellers and buyers and located on the host server; and the Internet and/or other communication networks 2.”]. Therefore, in view of the teachings of Pulnikova, it would be obvious to an ordinary skilled in the art to have modified Wang at the time of the applicant’s invention to incorporate the concept that buyer when placing order demands for quality standards for products ordered and the supplier provides quality/assurance/certification because to insure that the products being supplied are not of inferior quality and also to record all the buyer and seller information leading to an order finalization, because it would help to refer back to the terms and conditions were agreed mutually by the buyer and seller at the time of conclusion of the order, and secondly,  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Combined teachings of Wang/Crittall and Pulnikova fail to specifically disclose receiving shipping information from the supplier device, providing shipping information to the buyer device, wherein the shipping information Page 2 of 12comprises a shipping date, a shipping itinerary and shipping provider. In the same field of endeavor,  King teaches providing necessary shipping information comprising the ship dates, information on the shipping carrier/provider and shipping itinerary including ship dates and expected arrival dates [See para 0015 and 0042, ““The global service provider receives the value- added components and builds customer shipments, generates advance shipping information and ships the orders to customers. [042] Also shown in Fig. 4, the global logistics provider 18 builds customer shipments 43 and generates advance shipping notice information 44 that identifies details directed to the shipment including, for example, ship dates, expected arrival dates, carriers, parts, quantities and the like.]. Therefore, in view of the teachings of King, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Wang at the time of the applicant’s invention to incorporate the concept that buyer receives shipping information in advance, as shown in King, so that the buyer is aware and prepared to receive the goods when the ordered goods would arrive at the destination.

Regarding 2, the limitations, “ The method of managing a supply chain in accordance with claim 1, wherein the order information comprises a plurality of parameter, the parameters including one or more of a. a desired delivery date; b. cost of production; c. cost of shipping; d. one or more standards the product is required to adhere to; e. quantity of product required, and; f. one or more predefined milestones”, are covered in the analysis of claim 1 in view of the combined teachings of Wang/Crittall/Pulnikova/King as applied to claim 1 above.
  
Regarding claim 3, the limitations, “ The method of managing a supply chain in accordance with claim 1, wherein the supplier information comprises a plurality of parameters including one or more of: a. quality assurance certifications; b. location; c. types of products supplied by the supplier; d. production equipment details e. types of manufacturing processes that can be performed by the supplier”,   

Regarding claim 4, Wang teaches that the method of managing a supply chain in accordance with claim 2 , wherein the method comprises the additional step of: identifying one or more available suppliers from a supplier database based on the order information,  see Wang paras 0009—0016 as discussed above for claim 1“ electronic commerce platform constructed with vendor database of vendor information and service information; step two, the buyer sending requirement to the electronic commerce platform, buyer demand comprises commodity name, commodity type, commodity usage and delivery time; step three, the electronic commerce platform obtains the buyer location information, and querying a supplier database to determine the location of the supplier, buyer desired goods, service name and the delivery time requirement, then calculating the distance between the buyer and supplier, and finds out the supplier of the buyer peripheral from the vendor data base, and sends the buyer demand periphery of buyer to supplier buyer demand, waiting the supplier offer and delivery time; step four, electronic commerce platform according to the bids of the supplier and delivery time in accordance with the buyer demand of all vendor information pushed to the buyer; step five, the buyer according to the information received, determining whether ordering, if buyer to supplier selected; if not, informing the supplier cancels the transaction through the electronic commerce platform; step six, electronic commerce platform after receiving the order, the order information is pushed to the corresponding supplier; step seven, supplier arranged according to buyer demand”.
 
Regarding claim 5, Wang teaches that the method of managing a supply chain in accordance with claim 4, wherein the step of identifying the one or more available suppliers are identified by comparing parameters of the supplier information associated with each supplier with one or more Page 3 of 12parameters of the order information, and the one or more suppliers being identified if two or more supplier information parameters correspond to two or more parameters of the order information, see Wang paras 0009---0016 , [“electronic commerce platform constructed with vendor database of vendor information and service information; step two, the buyer sending requirement to the electronic commerce platform, buyer demand comprises commodity name, commodity type, commodity usage and delivery time; step three, the electronic commerce platform obtains the buyer location information, and querying a supplier database to determine the location of the supplier, buyer desired goods, service name and the delivery time requirement, then calculating the distance between the buyer and supplier, and finds out the supplier of the buyer peripheral from the vendor data base, and sends the buyer demand periphery of buyer to supplier buyer demand, waiting the supplier offer and delivery time; step four, electronic commerce platform according to the bids of the supplier and delivery time in accordance with the buyer demand of all vendor information pushed to the buyer; step five, the buyer according to the information received, determining whether ordering, if buyer to supplier selected; if not, informing the supplier cancels the transaction through the electronic commerce platform; step six, electronic commerce platform after receiving the order, the order information is pushed to the corresponding supplier; step seven, supplier arranged according to buyer demand”]. These excerpts from Wang show that the buyer’s requirements are considered and the suppliers’ information from the vendor database are compared which satisfies the buyer’s demands including such parameters as the distance of the supplier location to that of buyer location and delivery requirements

Regarding claim 6, the combined teachings of Wang/Crittall/Pulnikova/King further teaches the limitations, that the method of managing a supply chain in accordance with claim 5, wherein the method the step of presenting one or more available suppliers are presented in an order based on the amount of matches between one or more parameters of the supplier information and one or more parameters of the order information [See Pulnikova paras 0108—0115, as discussed above for claim 1 and also paras 0158-0164, “ As a result of search the buyer acquires a list of sellers offering this good or service, with an indication of the name of a seller, the country of a seller, quality certificates, a quantity of offered goods, the price of goods or services and main characteristics of goods or services. The buyer can make sorting of obtained list or a part of it on the basis of the following approaches: [0159] sorting on the basis of a desired price of goods or services, [0160] sorting either on the basis of desired quality standards or quality demands, [0161] sorting on the basis of main characteristics of goods or services, [0162] sorting either on the basis of the name of a company or another juridical person or on the basis of the internal registration number of an individual seller, [0163] sorting of search results on the basis of a required quantity of goods or services, and [0164] sorting of search results on the basis of the country of a seller.”  

Regarding claim 7, the limitations, “ The method of managing a supply chain in accordance with claim 1, wherein the method comprises the additional step of receiving quality information associated with a specific product being supplied by the supplier and wherein the quality information comprises the compliance to the quality standards defined in the order information”, are already covered in the analysis of claim 1 as being unpatentable over the combined teachings of Wang/Crittall/Pulnikova/King, wherein Pulnikova teaches providing quality certification as required in the order, see Pulnikova paras 0100, “the buyer acquires a list of sellers offering this good or service, with an indication of name of seller, the country of seller, quality certificates, a quantity of offered goods, the price of goods or services and main characteristics of goods or services..”, and also see paras 0165—0171 which disclose that suppliers consider the buyer’s requirement of quality standards and sort them out and look into if they can meet the quality standards desired by the buyer.

Regarding  claim 8, the limitations, “ The method of managing a supply chain in accordance with claim 7, wherein the method comprises the additional step of storing compliance to the quality standards associated with each product within a product certification database”,  are already covered in view of the combined teachings of Wang and Pulnikova as discussed for claim 1 where the buyer requires a quality certification from the supplier which is provided by the supplier and all these details forming part of a contract are stored in the data base [see Pulnikova para 40] .  

Regarding claim 9, the limitations, “ The method of managing a supply chain in accordance with claim 7, wherein the method comprises the additional step of presenting the quality information to the buyer device such that the buyer can determine if the supplier has adhered to defined quality standards”, are already covered in the analysis of claims 1, and 7-8 above in view of the combined teachings of Wang and Pulnikova, wherein the supplier provides quality certification as per the buyer’s requirements [See Pulnikova paras 0100, 0108-0115, and 0158-0171 ] and Wang discloses providing all the supplier information to the buyer [See Wang paras 0013-0014].  

Regarding claim 15, combined teachings of Wang/Crittall/Pulnikova/King teach that the method of managing a supply chain in accordance with claim 1, wherein the method comprises the additional step of creating a Page 5 of 12compliance profile for each supplier, wherein the compliance profile comprises one or more compliance certificates [Already covered in the analysis of claims 1 and 6  in view of the combined teachings of Wang and Pulnikova  wherein the list of suppliers are sorted in order of matching the order requirements and stored in a vendor database ].

Regarding claims 16-24, and 30, their limitations are similar to claims 1-9 and 15 and are accordingly analyzed and rejected as unpatentable over Wang/Crittall/Pulnikova/King based on same rationale as established for claims 1-9 and 15 above. 

Regarding claim 31, the limitations, “The supply chain management system in accordance with claim 16, wherein the supply chain platform comprises a communication unit, the communication unit is arranged in electronic communication with at least the processor unit such that processor unit controls operation of the communication unit based on a computer readable instructions executed by the processor unit and the communication unit being configured to send and receive electronic messages over a wireless communication network”, are covered in the analysis of claims 1 and 16 [limitations of claim 16 are similar to those of claim 1 and already covered in the analysis of claim 1] , specially see Crittall col.3, line 36-col4. Line 15, which disclose all the limitations of claim 31, “ FIG. 1 is a block diagram of supply chain cyber security auditing systems, methods and computer program products according to various embodiments herein. Referring to FIG. 1, the supply chain cyber security auditing systems, methods and computer program products 100 include a supply chain cyber security audit hub 110 that communicates with a plurality of entities 130 via a network 120. Each entity 130 may comprise a commercial or business enterprise or a government organization that includes at least one entity computer system that may be embodied in a standalone unit or may be contained as part of other computing infrastructure at the entity 130 such as a client-based server and/or cloud computing environment. The computer system for each entity 130 may be embodied as one or more enterprise, application, personal, pervasive and/or embedded computer systems at the entity 130 that are operable to receive, transmit, process and store data using any suitable combination of software, firmware and/or hardware and that may be standalone or interconnected by any conventional, public and/or private, real and/or virtual, wired and/or wireless network including all or a portion of the global communication network known as the Internet, and may include various types of tangible, non-transitory computer readable medium”]]. 

Regarding claim 32, the limitations, “ The supply chain management system in accordance with wherein the supply chain platform comprises a server including the at least one hardware processor unit and the memory unit, wherein supply chain platform is configured to wirelessly communicate with the buyer devices and supplier devices via a suitable wireless communication network, and wherein the supply chain platform is arranged in a server client relationship with the buyer devices and the supplier devices, such that the supply chain platform functions as the server”, are covered in the analysis of claims 1 and 16 [limitations of claim 16 are similar to those of claim 1 and already covered in the analysis of claim 1] , specially see Crittall col.3, line 36-col4. Line 15, which disclose all the limitations of claim 31” FIG. 1 is a block diagram of supply chain cyber security auditing systems, methods and computer program products according to various embodiments herein. Referring to FIG. 1, the supply chain cyber security auditing systems, methods and computer program products 100 include a supply chain cyber security audit hub 110 that communicates with a plurality of entities 130 via a network 120. Each entity 130 may comprise a commercial or business enterprise or a government organization that includes at least one entity computer system that may be embodied in a standalone unit or may be contained as part of other computing infrastructure at the entity 130 such as a client-based server and/or cloud computing environment. The computer system for each entity 130 may be embodied as one or more enterprise, application, personal, pervasive and/or embedded computer systems at the entity 130 that are operable to receive, transmit, process and store data using any suitable combination of software, firmware and/or hardware and that may be standalone or interconnected by any conventional, public and/or private, real and/or virtual, wired and/or wireless network including all or a portion of the global communication network known as the Internet, and may include various types of tangible, non-transitory computer readable medium ]. 
.  
Regarding claim 33, the limitations, “The supply chain management system in accordance with claim 16, wherein the supply chain platform is implemented in a cloud computing system, the cloud computing system comprising a plurality of interconnected servers or computing devices”, are covered in the analysis of claims 1 and 16 [limitations of claim 16 are similar to those of claim 1 and already covered in the analysis of claim 1] , specially see Crittall col.3, line 36-col4. Line 15, which disclose all the limitations of claim 31.” FIG. 1 is a block diagram of supply chain cyber security auditing systems, methods and computer program products according to various embodiments herein. Referring to FIG. 1, the supply chain cyber security auditing systems, methods and computer program products 100 include a supply chain cyber security audit hub 110 that communicates with a plurality of entities 130 via a network 120. Each entity 130 may comprise a commercial or business enterprise or a government organization that includes at least one entity computer system that may be embodied in a standalone unit or may be contained as part of other computing infrastructure at the entity 130 such as a client-based server and/or cloud computing environment.]. 

7.2.	Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Crittall in view of Pulnikova in view of King and in view of Collins [US2004/0078280 A1].
Regarding claim 10, the combined teachings of Wang/Crittall/Pulnikova/King teach and render obvious all the limitations of claims 1-2, as analyzed above, including providing notification on shipment dates and expected arrival dates of ordered goods [See King para 0042] which reads on the limitations of claim 10 comprising that the method of claim 2 comprises the additional steps of: receiving a status information from the supplier device, wherein the status information is related to a product defined within the order details, but fails to disclose specifically  processing the status information to determine if any of the one or more predefined Page 4 of 12milestones has been achieved, generating information at regular intervals that comprises data related to any of the one or more predefined milestones has being achieved by the supplier, providing the milestone information to the buyer device. In the same field of endeavor, Collins teaches [see para 0028, “ Once the customer has ordered product from the manufacturer, the order system 125 can send a query to the supply system 160 requesting the status of the order in a seventh message 197. Such a request, might include questions regarding expected order start date, expected delivery date, current stage in the manufacturing process of the order, and the like. The supply system 160 would then return the order status in an eighth message 198 to the customer system 105. The information returned could, for example, include the information listed above. Thus, the system can facilitate bi-directional communication of order status providing detailed information regarding the order, even including the current manufacturing step of the order. “ teaches providing order status of the order being processed at intervals including status on the current stage of manufacturing which relates to providing information on milestones achieved at regular intervals. Therefore, in view of the teachings of Collins in the same field of fulfilment of orders, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the combined teachings of Wang/Crittall/Pulnikova/King as applied to claims 1-2  to incorporate the concept of providing status of the order fulfilment including information on different stages of order completion including order shipment, expected delivery dates, at required intervals and to arrive at the claimed language, “ receiving a status information from the supplier device, wherein the status information is related to a product defined within the order details, but fails to disclose specifically  processing the status information to determine if any of the one or more predefined Page 4 of 12milestones has been achieved, generating information at regular intervals that comprises data related to any of the one or more predefined milestones has being achieved by the supplier, providing the milestone information to the buyer device”, because receiving status of order stages from the supplier would help buyer to plan for any changes in the  earlier planned order completion/delivery, and  secondly, , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

7.3.	Claims 11-14 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang/Crittall/Pulnikova/King in view of Hallowell et al. [US 2015/0213533}, hereinafter Hallowell and in view of Stubbs et al. [WO 2008036732 A2], hereinafter Stubbs.

Regarding claim 11, combined teachings of Wang/Crittall/Pulnikova/King teach and render obvious all the limitations of claim 1, as analyzed above, but fails to disclose  that the method comprises the additional steps of. receiving details of an independent tester and a test request, the test request defining one or more standards that a product from a supplier should adhere to, providing the test request to an independent tester device associated with the independent tester, providing the supplier device with details of the independent tester. Hallowell, in the same field of endeavor of getting an online third-party [independent] inspection for the items being sold by a seller and purchased by a buyer, discloses details of plurality of third-party inspectors [inspectors terms corresponds to the claimed testers] stored in a database which can be accessed online by an interested party and request for the inspection of a product by accessing a host computer keeping the records of third-party inspectors and in turn receiving the test results [See claim 1: A system comprising: a database storing records of a plurality of preselected third party inspectors and records of a plurality of sellers; and a host computer in communication with the database and configured to communicate with a plurality of third party computing devices via a network, the host computer comprising memory having stored thereon instructions which, when executed by the computer provides: a platform for presenting a plurality of items and data of the plurality of items, wherein the plurality of items is in a wholesale market; a wholesale automobile market module (WAMM) comprising a wholesale inventory of the plurality of items available for purchase in the wholesale market; and an inspection management system (IMS) comprising a plurality of modules with interfaces that enable a seller of at least one item of the plurality of items to select an inspector from the plurality of preselected third party inspectors to inspect the at least one item based on the records of the plurality of preselected third party inspectors, receive data representative of inspection results via the network, and automatically distribute the data representative of the inspection results in the wholesale marketplace via the network, one of the plurality of modules comprising an inspection scheduling module (ISM) configured to provide a selection interface for receiving user input to select the inspector to perform the inspection from the records of the plurality of preselected third party inspectors and to select a day and time for the inspection.”] and Stubbs, in the similar field of conducting quality testing for the procurement and payment of goods,, teaches that inspection/testing of items being purchased is requested to meet the quality standard and the specifications of the product being purchased by applying and carrying out objective tests [See claim 4, “ A method for managing the procurement of goods or services that ensures by third party verification that items purchased meet an agreed quality standard, ….. ensuring the goods or services supplied to the buyer are to the specified quantity and quality in the agreement between the buyer and the supplier by applying objective tests wherein the objective tests generate actual quality and actual quantity measures; completing the transaction between the buyer and the supplier if the actual quality and actual quantity measures meet the specifications of the agreement between the buyer and the supplier; and providing a resolution process if the actual quality and actual quantity measures do not meet the specifications of the agreement between the buyer and the supplier.”. Therefore, in view of the teachings of Hallowell and Stubbs  it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the combined teachings of Wang/Crittall/Pulnikova/King to incorporate the concept of getting the items being purchased tested by third -party inspectors [correspond to the claimed term “independent” tester]  with the steps of receiving details of an independent tester [third-party inspector] and a test request, the test request defining one or more standards that a product from a supplier should adhere to, providing the test request to an independent tester device associated with the independent tester, providing the supplier device with details of the independent tester, because, as shown in Hallowell and Stubbs,  a third-party inspection will assure honest assessment and verification that the product being purchased meets the required quality standards.

Regarding claim 12, the limitations, “The method of managing a supply chain in accordance with claim 11, wherein the method comprises the additional steps of processing the test request, and providing a list of independent testers to the buyer device wherein the list of independent testers is compiled from a database of independent testers.” Are already covered in the analysis of claims 1 and 11 above, see Hallowell claim 1 wherein the database of independent testers [third-party inspectors] can be accessed for selection to carry out the inspection/test request.

Regarding claim 13, the limitations, “ The method of managing a supply chain in accordance with claim 12, wherein the independent testers selected for the list are selected based on if the independent tests can test for one or more standards defined in the test request”, are already covered in the analysis of claim 11 as being unpatentable over the combined teachings of Wang/Crittall/Pulnikova/King/Hallowell/Stubbs, specially refer to Stubbs claim 4 reference.

Regarding claim 14, the limitations, “ The method of managing a supply chain in accordance with claim 11; wherein the method comprises the additional steps of receiving test results from the supplier device following testing executed by the independent tester and providing the test results to the buyer device”, are already covered and obvious in the analysis of claim 11 in view of the combined teachings of Hallowell/Stubbs .  
Regarding claims 26-29, their limitations are similar to the limitations of claims 11-14, accordingly claims 25-29 are analyzed and rejected as being unpatentable over the combined teachings of Wang/Crittall/Pulnikova/King/Hallowell/Stubbs based on the rationale established for claims 11-14 above.

7.4	Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Crittall in view of Pulnikova in view of King and in view of Joao [US2005/0248444 A1].
	Regarding claim 34, combined teachings of Wang/Crittall/Pulnikova/King teach and render obvious all the limitations of claim 16 [covered in the analysis of claim 1 as the limitations of claim 16 are similar to the limitations of claim 1] including receiving shipping information comprising the ship dates, information on the shipping carrier/provider and shipping itinerary including ship dates and expected arrival dates [See King para 0015 and 0042,] and all such information can be stored in a database [See Pulnikova para 0040] but fails specifically to disclose including a shipment engine arranged in electronic communication with the processor unit and/or the memory unit, the shipment engine configured to process shipping information and store shipping information in a shipping database, the shipment engine further configured to communicate with a shipping company and track the location of a product being shipped, and the shipment engine configured to provide the location of the product to the user device at predetermined time intervals. Joao, in the same field of endeavor of providing shipment location updates teaches a shipping conveyance device computer 1720 [which corresponds to the claimed shipment engine]  processing shipping information and storing the shipping information in a shipping database 1720 H and at the same time tracking the location of the shipment for providing status of the shipment location at regular intervals [See Joao paras 0600--0602 , “[0600] The data and/or information entered into the shipment conveyance device computer 1720, at step 2101, can be processed and/or stored in the database 1720H. ….[0601] At any time, the sender can also access the shipment conveyance device computer 1720 via the respective sender computer 1740 and transmit data and/or information to the shipment conveyance device computer 1720. The sender can transmit new data and/or information, and/or changes and/or updates to previously entered data and/or information, to the shipment conveyance device computer 1720. The data and/or information, or changes and/or updates thereto, which can be entered and/or transmitted by the sender computer 1740 to the shipment conveyance device computer 1720 can be any of the data and/or information described herein as being entered and/or provided by the sender and/or can be any data and/or information which is described as being stored in the database 1720H. The respective carrier, sender, receiver, or administrator, can obtain any of the herein-described information which is stored in the shipment conveyance device computer 1720, any of the herein-described data and/or information which is entered into the shipment conveyance device computer 1720 at the time or point of shipment, position or location information and/or global positioning information of the shipment, …., For example, the respective carrier, sender, receiver, or administrator, can ascertain where a shipment is, the carrier containing the shipment, the location of the shipment, the contents of the shipment, the physical state or condition of the shipment and/or any other information which can be provided by the shipment conveyance device computer 1720 and/or the system of the present invention.[0602] At step 2103, the shipment conveyance device computer 1720 can also provide status updates to any one or more of the carrier, the sender, the receiver, and/or the administrator, which can contain any of the above-described information which is described herein as being obtained by any of the respective entities or individuals. For example, the shipment conveyance device computer 1720 which can be programmed to provide shipment location updates, shipment status updates, etc., can generate status messages regarding its position or locations, stops made by the carrier, and/or the temperature of the shipment, impacts received by the shipment conveyance device 1710, and/or other information. The status messages can be generated and transmitted to the respective carrier computer 1730, the sender computer(s) 1740, the receiver computer(s) 1750, and/or the central processing computer(s) 1760, at pre-designated time intervals, and/or upon the occurrence of a pre-specified event (i.e. a stop made by the carrier, an impact during an accident, an unusual stopping period, a shipment temperature change, and/or any other event or occurrence relating to the shipment).Therefore, in view of the teachings of Joao, it would be obvious to an ordinary skilled in the art to have modified the combined teachings of Wang/Crittall/Pulnikova/King as applied to claims 1 and 16 to incorporate the concept that a shipping device computer/engine stores the shipping information in the data base and tracks the shipment so that, as shown in Joao, to provide the latest status on the location of the shipment and other information related to the products to the supplier and customer.
	
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xiao Xuelian, “ Meta-rule enhanced interoperation of rules and processes for achieving dynamic inter-organizational collaboration”; published in ProQuest Dissertations and Theses ProQuest Dissertations Publishing (2012); retrieved from Dialog database on 07/19/2022 discloses that in processing online purchase orders shipping information including shipping date, chipping company name, tracking number is sent to the retailer supplying the goods and the retailer passes on this information to the customer [see Fig 7-3 and page 116]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625